DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/21 is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  Please replace the “.” on line 8 with a “;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a second terminal of the transistor” on line 7; however “a second terminal” lacks proper antecedent basis. It is unclear to the examiner whether the limitation refers to the previously recited “second terminal” on lines 3-4 or refers to a different [third] terminal of the transistor. For purposes of examination, this limitation is being interpreted as “a third terminal of the transistor”.
Claim 9 recites the limitation “the second terminal of the transistor” on lines 1-2; it is unclear to the examiner whether the limitation refers to the previously recited “second terminal” on lines 3-4 of [claim 8] or refers to the third terminal of the transistor as being interpreted by the examiner. For purposes of examination, this limitation is being interpreted as “the third terminal of the transistor”.
Claim 10 recites the limitation “the second terminal of the transistor” on lines 1-2; it is unclear to the examiner whether the limitation refers to the previously recited “second terminal” on lines 3-4 of [claim 8] or refers to the third terminal of the transistor as being interpreted by the examiner.
Claims 11-15 are rejected as being dependent on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattos et al. (US 5,543,733).
	With respect to claim 1,
	Figure 2 of Mattos discloses an integrated circuit, comprising: 
an output driver (40, 50) configured to transmit signals (PU, PD) on a bus via a pad (12) while in an operational mode, the output driver including a first transistor (MPA) having a direct current (DC) connection to the pad (12 - see Figure 2); and, 
isolation circuitry (20, 30) to, based on a first voltage level on the pad (VPAD) and a second voltage level on a power supply used by the output driver (VDD), select a one of the first voltage level and the second voltage level to apply to at least one terminal of the first transistor (Column 4, lines 65-67 - where CNW is set to the greater of VPAD and VDD).
With respect to claim 2,
Mattos further teaches wherein the isolation circuitry is configured to select the first voltage level in response to the first voltage level meeting a first criteria (Column 4, lines 65-67 - where CNW is set to VPAD when VPAD is greater than VDD).  
With respect to claim 3,
Mattos further teaches wherein the first criteria is based on the first voltage level exceeding the second voltage level (where the first criteria is based on VPAD being greater than VDD).  
With respect to claim 4,
Mattos further teaches wherein the first transistor is a p-channel field effect transistor (PFET) (see Figure 2 - where MPA is a PFET).  
With respect to claim 6,
Mattos further teaches wherein the first transistor includes a body terminal and the first voltage level is applied to the body terminal based on the first voltage level meeting the first criteria (see Figure 2 - where MPA includes a body terminal that receives CNW).  
With respect to claim 7,
Mattos further teaches wherein the isolation circuitry further comprises: comparator circuitry (within 20 of Figure 2) to provide, to switching circuitry (30), an indicator of whether the first voltage level exceeds the second voltage level (level of p1).
	With respect to claim 8,
Figure 2 of Mattos discloses an integrated circuit, comprising: 
a transistor (MPA), a first terminal of the transistor being DC connected to a first external terminal of the integrated circuit and having a first variable voltage level (see Figure 2 - where the drain of MPA is connected to pad 12 having a voltage VPAD), a second terminal of the transistor being DC connected to a power supply of the integrated circuit and having a second variable voltage level (see Figure 2 - where the source of MPA is connected to VDD); and, 
switching circuitry (30) configured to provide, based on the first variable voltage level and the second variable voltage level and to a third terminal of the transistor, a one of the first variable voltage level and the second variable voltage level (see Figure 2 and Column 4, lines 65-67 - where CNW is applied to the MPA and is set to the greater of VPAD and VDD).  
With respect to claim 9,
Mattos further teaches wherein the switching circuitry (30) is to provide, to the third terminal of the transistor, the first variable voltage level in response to the first variable voltage level exceeding the second variable voltage level (Column 4, lines 65-67 - where CNW is set to VPAD when VPAD is greater than VDD).  
With respect to claim 10,
Mattos further teaches wherein the switching circuitry (30) is to provide, to the third terminal of the transistor, the second variable voltage level in response to the first variable voltage level being less than the second variable voltage level (Column 4, lines 65-67 - where CNW is set to the greater of VPAD and VDD).  
With respect to claim 11,
Mattos further teaches a comparator circuit (20) to provide an indicator of whether the first variable voltage level is greater than the second variable voltage level (level of p1).  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844